DETAILED ACTION
This office action is a response to an application filed on 07/13/2021, wherein claims 1-20 are pending and ready for an examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17374139, filed on 01/17/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 and 08/10/2021 was filed before the mailing date of the Non-final action on 12/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language “configured to” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication unit, resource orchestration unit, deployment unit in claims 11-17 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 11-12 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. (US 2017/0244647), hereinafter “Jin”.

With respect to claim 1, Jin discloses a method for instantiating a virtualized network function (VNF), comprising:
receiving, by a first network element (¶004, teaches network elements, such as a gateway general packet radio service (GPRS) support node (GGSN), a mobility management entity (MME), and other devices, are virtualized and borne on a general hardware device of a data center), first information used to indicate to instantiate a VNF (¶0038, teaches the receiving unit is specifically configured to receive the instantiated VNF message sent by an operator or element management (EM), ¶0065, teaches the hardware resource allocation request message is used to request the VIM to allocate a hardware resource to a virtual machine (i.e. virtual machine type is first information), ¶0087, teaches A VNF management entity acquires an instantiated VNF message, where the instantiated VNF message includes location information of a hardware resource that a virtual machine requests to allocate, wherein location information of a hardware resource is required resource such as first information);
obtaining, by the first network element (see ¶004 and ¶0038), hardware resource information used to indicate an available resource of a network functions virtualization infrastructure (¶0042 and ¶0116, teaches the VNF management entity receives the hardware resource information that is of the virtual machine and returned by the VIM ), wherein the available resource comprises a resource of at least one piece of hardware (¶0068, teaches the virtualized infrastructure manager (VIM) may allocate a specified resource at a specified location to the virtual machine, ¶0074, teaches the hardware resource allocation request message may further include information such as an exclusive identity (i.e. piece of hardware) or a shared identity, and/or a quantity of CPUs and/or a memory size and/or a hard disk capacity that the virtual machine requests to allocate), and the hardware represents a minimum physical resource set used to bear a virtual machine (¶0068, teaches the virtualized infrastructure manager (VIM) may allocate a specified resource at a specified location to the virtual machine, ¶0134, teaches location information of a hardware resource related to the sensitive service may be clearly known; and according to the location information, sealing of a related physical device may be implemented);
determining, by the first network element based on the first information and the hardware resource information (See ¶0038 and ¶0116), a one-to-one mapping relationship between at least one virtual machine corresponding to the VNF and at least one piece of hardware corresponding to the VNF (¶0113, teaches the mapping relationship includes: a correspondence between a functional entity identity of each VNFC and the virtual machine identity (VNFC entity id<=>VM id); or a correspondence between identity information of a VNF to which each VNFC belongs and the virtual machine identity (VNF id<=>VM id or VNF entity id<=>VM id), ¶0119, teaches a VNF management entity may search for, according to a mapping relationship, a virtual machine that runs a VNF that needs to be queried or a virtual machine that runs a VNFC); and
determining, by the first network element based on the mapping relationship (¶0038, ¶0113 and ¶119), to instantiate the at least one virtual machine on the at least one piece of hardware (¶0087, teaches A VNF management entity acquires an instantiated VNF message, where the instantiated VNF message includes location information of a hardware resource that a virtual machine requests to allocate, see ¶0094).

For claim 11, it is an apparatus claim corresponding to the method of claim 1. Therefore claim 11 is rejected under the same ground as claim 1. 

With respect to claims 2 and 12, Jin discloses the method according to claim 1, wherein the determining, by the first network element based on the mapping relationship (Jin, ¶0038, ¶0113 and ¶119), to instantiate the at least one virtual machine on the at least one piece of hardware (Jin, ¶0087 and ¶0094) comprises:
indicating, by the first network element based on the mapping relationship (Jin, ¶0038, ¶0113 and ¶119), a virtualized infrastructure manager to instantiate the at least one virtual machine on the at least one piece of hardware (Jin, ¶0068, teaches the virtualized infrastructure manager (VIM) may allocate a specified resource at a specified location to the virtual machine).

With respect to claims 6 and 16, Jin discloses the method according to claim 1, wherein the receiving, by the first network element, of the first information used to indicate to instantiate a VNF comprises:
receiving, by the first network element, the first information from a network functions virtualization orchestrator (Jin, ¶0138, teaches the VNF management entity includes a virtualized network function manager VNFM or a network functions virtualization orchestrator (NFVO). When the VNF management entity includes the VNFM, the receiving unit 801 receives an instantiated VNF message sent by an operator or element management (Element Management, EM), ¶0038 and ¶0087).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claim(s) 3-5, 9-10, 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of ETSI. "Network Functions Virtualisation (NFV); Management and Orchestration." ETSI GS NFV-MAN 001 V1.1.1 (2014-12), hereinafter “ETSI”. ETSI cited in applicant IDS filed 08/10/2021.

With respect to claims 3 and 13, Jin discloses the method according to claim 2, jin teaches further comprising: determining, by the first network element (¶004, teaches network elements, such as a gateway general packet radio service (GPRS) support node (GGSN), a mobility management entity (MME), and other devices, are virtualized and borne on a general hardware device of a data center),
the indicating, by the first network element based on the mapping relationship (Jin, ¶0038, ¶0113 and ¶119), of a virtualized infrastructure manager to instantiate the at least one virtual machine on the at least one piece of hardware (Jin, ¶0068, teaches the virtualized infrastructure manager (VIM) may allocate a specified resource at a specified location to the virtual machine) comprises: 
indicating, by the first network element based on the mapping relationship (Jin, ¶0038, ¶0113 and ¶119), the virtualized infrastructure manager to instantiate the at least one virtual machine on the at least one piece of hardware (Jin, ¶0087 and ¶0094).
However, Jin remain silent on an instantiation sequence of the at least one virtual machine.
ETSI discloses an instantiation sequence of the at least one virtual machine based on the first information and the hardware resource information (page 41, section 6.2.1.1, teaches Describe dependencies between VNF. Defined in terms of source and target VNF i.e. target VNF "depends on" source VNF. In other words a source VNF shall exist and connect to the service before target VNF can be initiated/deployed and connected. This element would be used, for example, to define the sequence in which various numbered network nodes and links within a VNF FG should be instantiated by the NFV Orchestrator).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jin’s network element based on required resource information and hardware resource information with instantiation sequence of ETSI, in order to determine insanitation sequence of multiple virtual machines by the NFV orchestrator (ETSI).

With respect to claims 4 and 14, Jin in view of ETSI disclose the method according to claim 3, wherein the indicating, by the first network element based on the mapping relationship and the instantiation sequence (Jin, ¶0038, ¶0113 and ¶119 and ETSI, page 41, section 6.2.1.1,), of the virtualized infrastructure manager to instantiate the at least one virtual machine on the at least one piece of hardware (Jin, ¶0068, teaches the virtualized infrastructure manager (VIM) may allocate a specified resource at a specified location to the virtual machine) comprises:
sequentially indicating, by the first network element based on the instantiation sequence of the at least one virtual machine (ETSI, (page 41, section 6.2.1.1, teaches Describe dependencies between VNF. Defined in terms of source and target VNF i.e. target VNF "depends on" source VNF. In other words a source VNF shall exist and connect to the service before target VNF can be initiated/deployed and connected. This element would be used, for example, to define the sequence in which various numbered network nodes and links within a VNF FG should be instantiated by the NFV Orchestrator, page-43, section, 6.2.2.1, teaches Generic placeholder for input information related to NS orchestration and management policies to be applied during runtime of a specific NS instance (e.g. for NS prioritization, etc.).), the virtualized infrastructure manager to instantiate, on current corresponding hardware, a virtual machine mapped to the current corresponding hardware (Jin, ¶0068, teaches the virtualized infrastructure manager (VIM) may allocate a specified resource at a specified location to the virtual machine).

With respect to claims 5 and 15, Jin in view of ETSI discloses the method according to claim 3,
wherein the indicating, by the first network element based on the mapping relationship and the instantiation sequence (Jin, ¶0038, ¶0113 and ¶119 and ETSI, page 41, section 6.2.1.1,), of the virtualized infrastructure manager to instantiate the at least one virtual machine on the at least one piece of hardware (Jin, ¶0068) comprises:
sending, by the first network element, the mapping relationship and the instantiation sequence(Jin, ¶0038, ¶0113 and ¶119 and ETSI, page 41, section 6.2.1.1,) to the virtualized infrastructure manager (Jin, ¶0089, teaches the VNF management entity sends a hardware resource allocation request message to a VIM according to the instantiated VNF message), so that the virtualized infrastructure manager instantiates the at least one virtual machine on the at least one piece of hardware based on the mapping relationship and the instantiation sequence (Jin, ¶0068, teaches the virtualized infrastructure manager (VIM) may allocate a specified resource at a specified location to the virtual machine).

With respect to claims 9 and 19, Jin in view of ETSI discloses the method according to claim 3, wherein the first information comprises at least one of: at least one virtual machine type, an indication signal of a required resource corresponding to the at least one virtual machine type, instantiation priorities corresponding to the virtual machine types, virtual machine quantities corresponding to the virtual machine types required for instantiating the VNF, or constraint information corresponding to the at least one virtual machine type (Jin, ¶0065, teaches the hardware resource allocation request message is used to request the VIM to allocate a hardware resource to a virtual machine (i.e. virtual machine type), ¶0087, teaches A VNF management entity acquires an instantiated VNF message, where the instantiated VNF message includes location information of a hardware resource that a virtual machine requests to allocate, wherein location information of a hardware resource is required resource such as first information).

With respect to claims 10 and 20, Jin in view of ETSI discloses the method according to claim 9, wherein
the determining, by the first network element based on the first information(Jin, ¶0087) and the hardware resource information (Jin, ¶0087), of a one-to-one mapping relationship between at least one virtual machine corresponding to the VNF and at least one piece of hardware corresponding to the VNF (Jin, ¶0038, ¶0068, ¶0113 and ¶119) comprises:
determining, by the first network element, the one-to-one mapping relationship between the at least one virtual machine corresponding to the VNF and the at least one piece of hardware corresponding to the VNF, based on the resource of the at least one piece of hardware ((Jin, ¶0038, ¶0068, ¶0113 and ¶119), the indication signal of the required resource corresponding to the at least one virtual machine type, and the constraint information corresponding to the plurality of virtual machine types (ETSI, page, 6.3.1.5, teaches Constraint that this deployment flavor can only meet the requirements on certain hardware, page-14, section 4.2, teaches Resource allocation in the NFVI is a potentially complex task because a lot of requirements and constraints may need to be met at the same time); and
the determining, by the first network element, of an instantiation sequence of the at least one virtual machine based on the first information and the hardware resource information (page 41, section 6.2.1.1,)comprises: determining, by the first network element, the instantiation sequence of the at least one virtual machine based on the instantiation priority corresponding to the at least one virtual machine type and the virtual machine quantities corresponding to the virtual machine types required for instantiating the VNF (page-43, section, 6.2.2.1, teaches Generic placeholder for input information related to NS orchestration and management policies to be applied during runtime of a specific NS instance (e.g. for NS prioritization, etc.), see (page 41, section 6.2.1.1)).


Claim(s) 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Perez et al. (US 2017/0324612), hereinafter “Perez”. Perez cited in applicant IDS filed 02/16/2022.

With respect to claims 7 and 17, Jin discloses the method according to claim 1, Jin ¶004, teaches network elements, such as a gateway general packet radio service (GPRS) support node (GGSN), a mobility management entity (MME), and other devices, are virtualized and borne on a general hardware device of a data center. 
correspondingly, the determining, by the first network element (Jin, ¶0004) based on the first information and the hardware resource information (¶0087, teaches A VNF management entity acquires an instantiated VNF message, where the instantiated VNF message includes location information of a hardware resource that a virtual machine requests to allocate, wherein location information of a hardware resource is required resource such as first information), of a one-to-one mapping relationship between at least one virtual machine corresponding to the VNF and at least one piece of hardware corresponding to the VNF (Jin, ¶0113, teaches the mapping relationship includes: a correspondence between a functional entity identity of each VNFC and the virtual machine identity (VNFC entity id<=>VM id); or a correspondence between identity information of a VNF to which each VNFC belongs and the virtual machine identity (VNF id<=>VM id or VNF entity id<=>VM id), ¶0119, teaches a VNF management entity may search for, according to a mapping relationship, a virtual machine that runs a VNF that needs to be queried or a virtual machine that runs a VNFC) comprises:
determining, by the first network element based on the first information (Jin, ¶0087), the hardware resource information (Jin, ¶0087), the one-to-one mapping relationship between the at least one virtual machine corresponding to the VNF and the at least one piece of hardware corresponding to the VNF (¶0038, ¶0087, ¶0094, ¶0113 and ¶119).

However Jin remain silent on  further comprising: obtaining, by the first network element, instantiation policy, wherein the instantiation policy information indicates a policy used for instantiating the at least one virtual machine; and the instantiation policy information.

Perez discloses further comprising: obtaining, by the first network element, instantiation policy information information (¶0023, teaches The VNFC template node 320 has a component number policy 325, as set by the relationship definition indicated by the line in FIG. 3. The component number policy 325 sets one or more constraints on the number of virtual network function components that are instantiated from VNFC definition 220), wherein the instantiation policy information indicates a policy used for instantiating the at least one virtual machine (¶0028, teaches Each VNFC instance 420, 425 has a corresponding virtual machine (VM) instance 430, 435 that is set based on the VM definition 230 and the associated relationship definitions of FIG. 2. Again the VM instances 430, 435 are instantiated to comply with the virtual machine number and type policy 335); and
the instantiation policy information (¶0028, teaches the VM instances 430, 435 are instantiated to comply with the virtual machine number and type policy 335). 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jin’s network element based on required resource information and hardware resource information with instantiation policy information of Perez, in order to policy constraints are applied to at least one of the generated representations to generate the instance (Perez).

With respect to claims 8 and 18, Jin in view of Perez discloses the method according to claim 7, wherein the policy comprises:
at least one of a memory-first policy, a resource utilization—first policy, or a host balance degree—first policy (Perez, ¶0033, teaches FIG. 3, may also provide rules to define the limits of any given virtual network function. For example, these rules may define maximum and/or minimum memory (e.g. amounts of random access memory) to assign to a particular component and/or a maximum and/or minimum number of components of a given type, ¶0047, teaches the use of templates and policies in certain examples also provide an elegant solution to a problem of scaling a virtual network function. For example, a virtual load balancer may be initially defined, Jin, ¶0143, teaches the VNFC may send a hardware resource adjustment request message to the VNF management entity according to usage of a hardware resource of the VNFC).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM MAHMUD/
Examiner, Art Unit 2458



/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458